             IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION


LORRAINE          LYNCH,        as        the   *
Surviving Parent of Randy Ramos *
and   the   Administratrix           of   His   *
Estate;     and    BIANCA     EVANS,       as   *
the Mother and Natural Guardian                 *
of Jayden Ramos, the Decedent's *
Only Heir,                      *
                                                *


      Plaintiffs,                               *
                                                *


             V.                                 *             CV 119-005
                                                *


JOHN and/or JANE DOE(S),                        *
Employees of UNIVERSAL                          *
PROTECTION SERVICE, INC., Now                   *
Known as ALLIED UNIVERSAL                       *
SECURITY SERVICE, INC.; and                     *
ALLIED UNIVERSAL SECURITY                       *
SERVICE, INC., a Pennsylvania                   *
Corporation,                                    *
                                                +


      Defendants.                               *




                                          ORDER




      Before the Court is Plaintiffs' notice of dismissal without

prejudice.        (Doc.    5.)        Plaintiffs     filed    the    notice   prior   to

Defendants having served either an answer or a motion for summary

judgment.     Upon      due     consideration,       this    Court finds      dismissal

proper under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

      IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.        The   Clerk    is    directed     to   TERMINATE   all   motions    and


deadlines, if any, and CLOSE this case.                   Each party shall bear its

own costs and fees except as otherwise agreed.
    ORDER ENTERED at Augusta, Georgia, this Oc^^day of January,

2019.




                            J. RANDAp\^5LL, OTIEF JUDGE
                            UNITED-sjfATES DISTRICT COURT
                            -SOUTH-ERN   DISTRICT OF GEORGIA
